Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 20, 2021

                                    No. 04-21-00327-CV

  NETFLIX, INC.; Netflix Worldwide Entertainment, LLC; Kyoko Miyake; Sarit G. Work;
Samantha Knowles; Kate Gill; Jigsaw Productions, LLC; Muddy Waters Productions LLC; Alex
  Gibney; Philip Ross; Jo Ann Rivera; Laura A. Martinez; Brittany A. Martinez; Michelle C.
                              Martinez; and Jose H. Martinez,
                                        Appellants

                                              v.

                                        Tonya Barina,
                                          Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI04501
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
       Appellants’ reply brief is due on January 5, 2022. See TEX. R. APP. P. 38.6(c). Before
the due date, Appellants filed an unopposed motion for an extension of time to file their reply
brief.
        Appellants’ motion is GRANTED. Appellants’ reply brief is due on February 4, 2022.
See id. R. 38.6(d).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court